Citation Nr: 0512137	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  99-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from October to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

This matter was last before the Board in March 2004, when it 
reopened the veteran's claim for service connection for a 
nervous disorder, including bipolar disorder, based upon the 
receipt of new and material evidence in support of the claim.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  The Board then remanded the claim for 
service connection to the RO via the Appeals Management 
Center, for additional development.  The Board is satisfied 
that its requested action on remand is now complete, such 
that it now may proceed with a decision on the matter herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record indicates that 
the veteran does not have a currently diagnosed psychiatric 
disorder that is etiologically related to his active service, 
nor does it show that a currently diagnosed psychosis 
manifested to a compensable degree within one year after his 
discharge from duty.




CONCLUSION OF LAW

A nervous disorder, to include bipolar disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist, with Procedural History of 
the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court also clarified that 
VA's regulations implementing the amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In this case, the veteran's request to reopen his claim for 
service connection was received in April 1998, prior to the 
enactment of the VCAA.  With that application, the veteran 
identified VA treatment records as relevant to his claim.  

In a January 1999 rating decision, a February 1999 statement 
of the case, and a September 1999 supplemental statement of 
the case (SSOC), the RO declined to reopen the veteran's 
claim, finding that there was no new and material evidence of 
record to proceed with a reopening of the matter.  The Board 
notes that in conjunction with these adjudications, the RO 
sent the veteran letters in July 1998 and July 2000 that 
advised him of the legal requirements to reopen his 
previously denied claim for service connection, and asked him 
to provide additional information concerning his psychiatric 
treatment providers.  Pursuant to the veteran's appeal of the 
claim, it was thereafter sent to the Board for review.  In 
June 2000, the Board remanded the matter for additional 
development.  

Then, in a September 2001 letter, the RO first advised the 
veteran of its expanded duties to notify and assist under the 
VCAA, explained that it was developing his claim pursuant to 
the latter duty, requested that the veteran submit any 
pertinent evidence he had to support his claim, and indicated 
that it would assist the veteran in obtaining and developing 
this evidence, provided that he identified the source(s) of 
the evidence.  

In the September 2001 VCAA letter, the RO explained that it 
was required to make reasonable efforts to assist the veteran 
in obtaining evidence in support of his claim, including 
medical records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO also indicated that it would provide the 
veteran with a medical examination or secure a medical 
opinion, if it thought that such an examination or opinion 
was necessary to make a decision in the case.  

The RO told the veteran in the September 2001 VCAA letter 
that it needed certain evidence from him, namely the 
locations of all VA medical facilities where he had received 
psychiatric treatment.  The RO also advised the veteran that 
he needed to sign and return new medical release forms for 
three previously identified private psychiatric treatment 
providers.    

In an early August 2003 communication, the veteran was 
informed that a special development unit at the RO in 
Cleveland, Ohio, had been tasked by VA with the processing of 
certain claims on remand from the Board, including his 
appeal.  The RO (in Cleveland) then advised the veteran of 
the status of his claim, noting that certain private 
treatment providers had either reported that they had no 
records pertaining to the veteran, or that they needed 
further assistance from him (e.g. a new release form) before 
they could release any available records.  The RO also asked 
the veteran to make attempts on his own to obtain these 
records for his appeal.  Moreover, the RO informed the 
veteran that it was in the process of obtaining certain other 
VA and Social Security Administration (SSA) records for his 
claim.  

Thereafter, in a second August 2003 letter, the Cleveland RO 
advised the veteran of the current status of its attempts to 
secure additional records for his claim, in more detail.  The 
RO told the veteran that it again needed his assistance in 
order to obtain some of his previously identified treatment 
records, via his provision of additional signed release 
forms.  The RO further advised that one such facility 
indicated that it had no records pertaining to the veteran.  
Finally, the RO emphasized to the veteran that the Court had 
held that the duty to assist was not a one-way street, in 
that the veteran has the responsibility of providing 
information that is essential in obtaining putative evidence, 
and noted that in other words, the veteran had a 
responsibility to cooperate with (development undertaken in 
support of) his appeal.

Then, in an October 2003 SSOC, the Cleveland RO listed the 
evidence received in support of the claim since the June 2000 
Board remand, and also provided the text of certain of the 
VCAA's regulations for the veteran's review.  The RO then 
explained that the evidence of record to date was still not 
sufficient to constitute new and material evidence.  

The appeal was then returned to the Board.  In a March 2004 
decision, the Board determined that there was sufficient new 
and material evidence to reopen the veteran's claim for 
entitlement to service connection for a nervous disorder, to 
include bipolar disorder.  The Board then remanded the 
underlying claim for service connection, indicating that the 
RO should provide the veteran with additional notice of the 
requirements of the VCAA, and requesting that the veteran 
also be provided with a VA examination in order to determine 
the nature and etiology of any currently diagnosed 
psychiatric disorder. 

Then, in a March 2004 letter issued by the Appeals Management 
Center (AMC) on behalf of the RO, the veteran received 
additional and more detailed notice of the requirements of 
the VCAA.  The AMC reiterated the language of the September 
2001 VCAA letter, and emphasized that it still needed any 
outstanding evidence (especially medical) that would show the 
existence of a nervous disorder from the time of the 
veteran's discharge from active duty to the present.  The AMC 
specifically asked the veteran to provide records from or 
identify any remaining VA or private treatment providers that 
had records of his treatment for psychiatric disability since 
service.  The AMC also provided the veteran with the legally 
required elements of a claim for service connection, and 
advised the veteran as to the type of evidence that was 
required to support each element, what steps it would take to 
obtain this evidence, and what evidence the veteran should 
provide for the claim.  Moreover, the AMC identified the 
evidence recently received in support of the claim, and then 
referred the veteran to prior adjudications of record to see 
all evidence reviewed for his claim thus far.       

Finally, in a November 2004 SSOC, the RO provided the text of 
VA regulations pertinent to the claim, including those 
pertaining to the VCAA and to a claim for service connection, 
as well as a list of recently received evidence.  The RO then 
reviewed the findings obtained at a June 2004 VA examination 
with claims file review.  The RO explained to the veteran 
that his claim for service connection for a nervous disorder 
had to be denied, because the June 2004 VA examiner found 
that his currently diagnosed psychiatric difficulties could 
not be related to service, and because the remaining medical 
evidence of record was also insufficient to support such a 
finding.  See 38 U.S.C.A. §§ 5102, 5103.

Thereafter, in a December 2004 letter, the RO advised the 
veteran that it was ready to return the matter to the Board 
for its consideration.  The RO also advised the veteran of 
how he could then submit additional information and evidence 
to VA in support of his claim, if he so desired.  No 
additional evidence has been identified by the veteran or 
received since that time.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to provide any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.

The Board acknowledges that the initial VCAA notice in this 
matter was not provided to the veteran prior to the RO's 
rating decision in January 1999.  In Pelegrini II, however, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision, it was not error to provide 
remedial notice after such initial decision.  See Pelegrini 
II at 120-123.  The Court set out that the claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  Id.  
Accordingly, in this case, after VCAA notice was provided, 
the veteran was given an appropriate opportunity to respond, 
and a supplemental statement of the case was then issued, 
prior to the appeal reaching the Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the VCAA notice in this case fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as discussed above.  Thus, the veteran had an 
adequate opportunity to identify and/or submit the evidence 
or information that he was informed was needed from him to 
support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  Here, the veteran 
was fully advised consistent with governing legal authority, 
and was further provided an appropriate opportunity to 
respond to this notice.  The Board therefore finds that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error, and that VA has satisfied the VCAA's 
duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b), and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran.  To that end, records now 
associated with the claims file in support of this appeal 
include: the veteran's service medical records, VA outpatient 
treatment and hospitalization records from a number of 
facilities (dated from approximately August 1972 to June 
2004), the veteran's SSA records (including private treatment 
reports dated from approximately 1972 to 1993), Franklin 
Regional Hospital records (dated from June 1972 to August 
1972), and New Hampshire Hospital records (dated from August 
1972 to October 1972).  The Board also notes that for any 
records identified by the veteran but not associated with the 
claims file, the pertinent facilities provided written 
responses to VA's records requests, identifying the reasons 
for which such treatment records were not available or could 
not be supplied to VA.  Moreover, the veteran was also 
advised, as noted in several letters of record, of the 
problems in obtaining his records from those facilities, and 
VA asked him to assist in obtaining these records for his 
claim as well.

Additionally, VA conducted necessary medical inquiry in an 
effort to substantiate the veteran's claim.  38 U.S.C.A. § 
5103A(d).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  Accordingly, in this 
case, the veteran was afforded an appropriate VA examination 
with claims file review in June 2004.  

The Board observes that at this time, the veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Under the facts of this case, 
then, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and that the 
record is now ready for appellate review.

Analysis of the Claim 

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence contained in the veteran's claims file.  
Unfortunately, based upon this evidence, the Board must deny 
the claim for service connection for a nervous disorder, 
including bipolar disorder.

The veteran served on active duty from October 1970 to 
October 1971.  His service medical records at entry in 
October 1970 reflect no complaint or finding of any 
psychiatric symptoms or disorders.  During service, the 
veteran was seen one time, in October 1971, by a service 
physician, with a complaint of nerves.  At the actual time of 
his service discharge examination in October 1971, however, 
there was no complaint or finding of any psychiatric 
disorder.

The veteran avers that his current psychiatric problems began 
during his period of active service, and that he immediately 
sought psychiatric treatment after his discharge from 
service.  He opines that his current problems are in fact 
related to his active service.  The Board finds the veteran 
credible to report that he has experienced various mental 
problems/symptoms since the time of his service and to the 
present, but it cannot treat his personal lay opinion of the 
etiology of these problems as competent evidence for 
consideration in this appeal.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

A review of the entire record does demonstrate a fairly 
continuous pattern of psychiatric treatment and 
hospitalization (including treatment for bipolar disorder, 
depressive disorder, and polysubstance abuse) in the years 
since the veteran left active duty.  Accordingly, the 
existence of a current psychiatric diagnosis (or diagnoses) 
is not at issue in this claim for service connection.  The 
issue in this case, however, is whether any currently 
diagnosed psychiatric disorder may be related to the 
complaint of nerves noted in service, or whether the veteran 
developed a psychosis to a compensable degree within a year 
after his discharge after service.  If either of these 
standards are met by competent medical evidence, then the 
veteran's claim warrants service connection.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.   

Specifically, VA and private hospitalization and treatment 
records for psychiatric-type problems begin in June 1972, 
within a year after the veteran left active service (in 
October 1971).  

In June 1972, the veteran was seen and held for a less than 
24-hour stay at Franklin Regional Hospital, for a condition 
assessed as an acute anxiety state.  There was some question 
of whether he overdosed on medication, and he was in a state 
of acute agitation due to having differences with his wife, 
resulting in his wife throwing him out of the house.  The 
veteran also reported that he had always been an extremely 
nervous person.  In August 1972, the veteran was again seen 
in the emergency room at this facility for acute alcoholism 
after ingesting half a case of beer with some prescription 
medication.  

Also, from August 1972 to October 1972, the veteran was seen 
at a VA Medical Center (VAMC) and at New Hampshire Hospital, 
and was hospitalized at both facilities for ongoing problems.  
VAMC records for the period noted the veteran's report that 
he had been troubled since childhood, with increasing 
difficulties that became quite apparent during his military 
service.  He indicated that he had been depressed for about 
eight years, that he had been drinking more than he should, 
and that he had been getting into trouble.  On clinical 
examination at admission, the veteran was noted to be under 
the influence of liquor, but there was no evidence of 
schizophrenic disturbance of thinking, and his affect was 
appropriate.  His VA diagnoses, as of late September 1972, 
were of a depressive neurosis and a passive-aggressive 
personality disorder.

For the same period at New Hampshire Hospital, the veteran 
reported a history of chronic depression, as well as current 
problems at home with his wife, with drinking, and with the 
law.  He again noted problems since childhood, and an 
inability to adjust to the service.  During this treatment, 
the veteran apparently escaped the facility with another 
patient, but was caught and returned to the facility.  On 
clinical evaluation, there was again no evidence of 
schizophrenic disturbance of thinking, and his affect was at 
all times appropriate.  He appeared to get along with the 
other patients on the ward, and towards the end of his stay 
was noted to be more cooperative with and responsive to 
treatment.  His basic mood was noted to be one of 
despondence, but also with observed anger towards his mother.  
At the time of his discharge from this facility in October 
1972, his diagnoses were depressive neurosis and passive-
aggressive personality disorder, with manifestations noted as 
an episode of depression, precipitated by a marital crisis 
resulting in divorce action by his wife, increasing 
adjustment difficulties since military service, and 
characteristics of passive-aggressive personality disorder.  

After the aforementioned VA and private treatment in 1972, 
the next records of treatment are dated in approximately 
March 1981, when the veteran was seen at a VAMC mental health 
clinic with complaints of severe and alternating episodes of 
depression and agitation.  He was first assessed with 
episodic depression and hypomania by history, as well as 
substance abuse.  Immediate referral to another specialist 
resulted in a diagnosis of bipolar affective disorder.  

The veteran's remaining private and VA treatment reports of 
record, continuing to present day, show additional and 
ongoing psychiatric treatment, mainly for bipolar disorder 
and depression.  There is also a record of repeated 
hospitalizations (and reported arrests), mostly in relation 
to polysubstance abuse.  Notably, as seen in an April 2003 VA 
treatment record, the veteran indicated that he was first 
diagnosed with bipolar disorder in 1980.

Records obtained from the SSA also reveal that the veteran 
was awarded disability benefits for bipolar disorder as of 
May 1987.

At the time of the Board's remand for additional development 
in March 2004, there was no medical evidence of record 
purporting to link a currently diagnosed psychiatric disorder 
to the veteran's period of active service, a necessary 
element of this claim.  In response to the Board's March 2004 
remand, therefore, the veteran sent in copies of March 2004 
and April 2004 VA treatment notes from M.G.S., M.D., a VA 
staff psychiatrist.  In his March 2004 note, Dr. S. recorded 
that the veteran was in receipt of treatment for bipolar 
disorder that had been present since he served in the 
military during 1970 to 1971.  In April 2004, Dr. S. recorded 
that the veteran reported that he had exhibited symptoms of 
psychiatric illness during his military service from 1970 to 
1971, and that he was discharged from service due to 
behavioral and psychiatric disturbances.  The veteran also 
told Dr. S. that he was hospitalized at the state psychiatric 
hospital in 1971 for the same kind of mental problems he had 
in the service.  Dr. S. then noted that the veteran had a 
long history of treatment for bipolar disorder that extended 
from that time to the present.  

In June 2004, the veteran was afforded a VA psychiatric 
examination.  After obtaining a detailed history from the 
veteran and conducting a clinical evaluation, the examiner's 
diagnoses were: bipolar I disorder, most recent episode 
depressed, severe, without psychotic features, and 
generalized anxiety disorder.  In response to the Board's 
March 2004 inquiry, the examiner noted that neither of these 
diagnoses represented a psychosis.  As to the etiology of 
these two disorders, the examiner noted that he had reviewed 
the claims file, the service medical records, VAMC records 
from Kansas City, Missouri, and other mental health records 
contained in the file.  He noted that the veteran served from 
October 1970 to October 1971, when he was released under 
honorable conditions.  He observed that one notation in the 
service medical records, dated in October 1971, noted 
"nerves," but nothing further.  The examiner noted that the 
veteran was shortly hospitalized in June 1972 at Franklin 
Regional Hospital and was diagnosed with acute anxiety state 
(due to marital problems).  He also observed that the October 
1972 discharge summary from New Hampshire Hospital included a 
diagnosis of depressive neurosis.  The examiner observed that 
after reviewing the records, some records stated that the 
veteran had a troubled childhood and heavy alcohol and drug 
use during the military, and that a 1972 note had recorded 
that the veteran had been feeling depressed, which implied 
that he had been feeling depressed for some number of years 
prior to entering the military.  The examiner then concluded 
that after reviewing all relevant records and interviewing 
the veteran, his diagnoses of bipolar I disorder and 
generalized anxiety disorder were less likely as not caused 
by or a result of military service.  He noted that the 
evidence provided in the claims file, service medical 
records, and certain VA medical records did not provide 
sufficient evidence to warrant a more solid relationship 
between the veteran's current diagnoses and his military 
experience.    

In analyzing the medical evidence of record, the Board notes 
that, as reviewed above, the veteran did not develop a 
psychosis (and certainly not one to a compensable degree) 
within a year after his departure from active service, and so 
he is not eligible for presumptive service connection of a 
currently diagnosed psychiatric disorder.   More importantly, 
the June 2004 VA examiner indicated that neither of the 
veteran's two current psychiatric diagnoses are in fact 
psychoses, the only type of psychiatric disorder that is 
eligible for presumptive service connection as a chronic 
disease as listed at 38 C.F.R. § 3.309(a).  Therefore, 
presumptive service connection for a psychiatric disorder is 
not warranted in this case.

As to direct service connection, the Board first notes the 
references in the record to the veteran's psychiatric 
disorders as possibly preexisting his active service.  The 
veteran, however, began active duty with no finding or 
suggestion of a preexisting psychiatric disorder contained on 
his October 1970 service entry examination reports, and there 
are no medical records contained in the claims file that 
predate the veteran's entry into service and include findings 
of a diagnosed psychiatric disorder.  In light of this 
information, the Board finds that the veteran is entitled to 
be presumed sound upon his entry into service, and therefore 
his claim need not be subject to the higher evidentiary 
burden of a claim for service connection for aggravation of a 
preexisting psychiatric disorder.  See 38 U.S.C.A. §§ 1111, 
1153 (West 2002); 38 C.F.R. § 3.306 (2004).  
 
On the basis of whether direct service connection for a 
currently diagnosed psychiatric disorder is warranted, as 
related to the veterans recorded complaints of nerves in 
service, the Board accepts the opinion of the June 2004 VA 
examiner as more probative and competent than that of the VA 
staff psychiatrist as described in his March 2004 and April 
2004 VA treatment notes.  

It is apparent that the June 2004 VA examiner had the benefit 
of review of the entire record for consideration in reaching 
his opinion (and he acknowledged the same in his report); 
this is not apparent with respect to the VA staff 
psychiatrist.  Moreover, the March 2004 and April 2004 notes 
from the VA staff psychiatrist specifically refer to the 
veteran's own statements that he had had bipolar disorder 
since service, had bipolar disorder-type psychiatric problems 
in service, and was then immediately treated for the same 
problems at the New Hampshire Hospital right after service in 
1971.  As described above, however, the medical evidence of 
record clearly shows only a complaint of nerves in service 
with no reference to any diagnosed disorder (and no diagnosis 
at discharge), and then treatment in New Hampshire Hospital 
in mid-1972 for depressive neurosis and passive aggressive 
personality disorder, but not a bipolar disorder.  There is 
also no indication that the VA staff psychologist had a 
chance to review the veteran's immediate post-service 
psychiatric treatment records, which include diagnoses other 
than bipolar disorder.

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  To 
that end, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
In light of this guiding precedent, the Board observes that 
there is no indication that the VA staff psychiatrist's March 
and April 2004 opinion is based upon more than the veteran's 
own (incorrect) accounting of his medical history, whereas 
the June 2004 VA examiner's opinion is based on the accurate 
medical evidence of record as to the history of the 
development of the veteran's currently diagnosed psychiatric 
disorders.  As such, the Board accepts the June 2004 VA 
examiner opinion as more probative and competent, and as this 
opinion is not favorable to the claim, this appeal does not 
warrant service connection.
    
The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against a finding that a currently diagnosed nervous 
disorder, to include bipolar disorder, is related to service, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as 
detailed in this decision above, all of the elements of the 
claim for service connection are not met here, and so the 
claim must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


ORDER

Service connection for a nervous disorder, to include bipolar 
disorder, is denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


